Exhibit 10.10
 
CARRIZO OIL & GAS, INC.
CASH-SETTLED STOCK APPRECIATION RIGHTS PLAN
 
(As Established Effective June 3, 2009)
 
1. Plan. This Carrizo Oil & Gas, Inc. Cash-Settled Stock Appreciation Rights
Plan (the “Plan”) was adopted by Carrizo Oil & Gas, Inc. to reward certain
corporate officers and key employees of Carrizo Oil & Gas, Inc. and certain
independent consultants by enabling them to share in the appreciation of the
common stock of Carrizo Oil & Gas, Inc.
 
2. Objectives. This Plan is designed to attract and retain key employees of the
Company and its Subsidiaries (as hereinafter defined), to attract and retain
consultants and other independent contractors, to encourage the sense of
proprietorship of such employees and independent contractors and to stimulate
the active interest of such persons in the development and financial success of
the Company and its Subsidiaries. These objectives are to be accomplished by
making Awards (as hereinafter defined) under this Plan and thereby providing
Participants (as hereinafter defined) with a proprietary interest in the growth
and performance of the Company and its Subsidiaries.
 
3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
 
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
 
“Award” means the grant of any SAR, whether granted singly, in combination or in
tandem, to a Participant pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.
 
“Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” is defined in Attachment A.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer the Plan or
(iii) to the extent contemplated hereby, the Board.
 
“Common Stock” means the Common Stock, par value $.01 per share, of the Company.
 
“Company” means Carrizo Oil & Gas, Inc., a Texas corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an Employee of the Company or any of its
Subsidiaries and is expected to become such an Employee within the following six
months.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed or quoted on a national securities
exchange (including the Nasdaq Global Select Market), the mean between the
highest and lowest sales price per share of Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed or quoted on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, (ii) if the Common Stock is not so
listed or quoted, the mean between the closing bid and asked price on that date,
or, if there are no quotations available for such date, on the last preceding
date on which such quotations shall be available, as reported by the Nasdaq
Stock Market, or, if not reported by the Nasdaq Stock Market, by the National
Quotation Bureau Incorporated or (iii) if shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose.
 
“Independent Contractor” means a person providing services to the Company or any
of its Subsidiaries, other than an Employee.
 
 “Participant” means an Employee or Independent Contractor to whom an Award has
been made under this Plan.
 
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.
 
“SAR” means a right to receive a payment in cash equal to the excess of the Fair
Market Value or other specified valuation of a specified number of shares of
Common Stock on the date the right is exercised over a specified strike price,
in each case, as determined by the Committee.
 
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
 
4. Eligibility.
 
(a) Employees.  Key Employees eligible for Awards under this Plan are those who
hold positions of responsibility and whose performance, in the judgment of the
 
 
2

--------------------------------------------------------------------------------

 
 
Committee, can have a significant effect on the success of the Company and its
Subsidiaries.
 
(b) Independent Contractors.  Independent Contractors eligible for Awards under
this Plan are those Independent Contractors providing services to, or who will
provide services to, the Company or any of its Subsidiaries.
 
5. Administration.
 
(a) This Plan shall be administered by the Committee.  To the extent required in
order for Awards to be exempt from Section 16 of the Exchange Act by virtue of
the provisions of Rule 16b-3, (i) the Committee shall consist of at least two
members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3(b)(3)(i) promulgated under the
Exchange Act or (ii) Awards may be granted by, and the Plan may be administered
by, the Board.
 
(b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant.  The Committee may
make an award to an individual who it expects to become an Employee of the
Company or any of its Subsidiaries within the next six months, with such award
being subject to the individual's actually becoming an Employee within such time
period, and subject to such other terms and conditions as may be established by
the Committee. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee in the interpretation and administration
of this Plan shall lie within its sole and absolute discretion and shall be
final, conclusive and binding on all parties concerned.
 
(c) No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of Section 6 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Delegation of Authority.  The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate to any person the authority to grant
Awards to, or take other action with respect to, Participants who are subject to
Section 16 of the Exchange Act.
 
7. Awards.  The Committee shall determine the Awards to be made under this Plan
and shall designate from time to time the Employees or Independent Contractors
who are to be the recipients of such Awards. Each Award may be embodied in an
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Committee in its sole discretion and shall be signed
by the Participant to whom the Award is made and by an Authorized Officer for
and on behalf of the Company. Awards may be granted singly, in combination or in
tandem. Awards may also be made in combination or in tandem with, in replacement
of, or as alternatives to, grants or rights under this Plan or any other
employee plan of the Company or any of its Subsidiaries, including the plan of
any acquired entity. An Award may provide for the grant or issuance of
additional, replacement or alternative Awards upon the occurrence of specified
events, including the exercise of the original Award granted to a
Participant.  All or part of an Award may be subject to conditions established
by the Committee, which may include, but are not limited to, continuous service
with the Company and its Subsidiaries, achievement of specific business
objectives, increases in specified indices, attainment of specified growth rates
and other comparable measurements of performance. Upon the termination of
employment by a Participant who is an Employee, any unexercised, deferred,
unvested or unpaid Awards shall be treated as set forth in the applicable Award
Agreement.
 
An Award shall be in the form of a SAR. The strike price for a SAR shall be not
less than the Fair Market Value of the Common Stock on the date on which the SAR
is granted. The terms, conditions and limitations applicable to any SARs awarded
pursuant to this Plan, including the term of any SARs and the date or dates upon
which they become exercisable, shall be determined by the Committee.
 
8. Payment of Awards.  Payment to a Participant upon exercise of an Award shall
be made in the form of cash.
 
9. Taxes.  The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery of cash under this Plan, an
appropriate amount of cash for payment of taxes required by law or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.  To the extent allowed by law, the
Committee may provide for loans, on either a short term or demand basis, from
the Company to a Participant who is an Employee or Independent Contractor to
permit the payment of taxes required by law.
 
10. Amendment, Modification, Suspension or Termination.  The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that no amendment or alteration that would adversely affect the rights of
any Participant under any Award previously granted to such Participant shall be
made without the consent of such Participant.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Assignability.  Unless otherwise determined by the Committee and provided in
the Award Agreement, no Award or any other benefit under this Plan constituting
a derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Section 11 shall
be null and void.
 
12. Adjustments.
 
(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.
 
(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock covered by
outstanding Awards, (ii) the exercise or other price in respect of such Awards,
and (iii) the appropriate Fair Market Value and other price determinations for
such Awards shall each be proportionately adjusted by the Board to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Board shall make appropriate adjustments to (i)
the number of shares of Common Stock covered by Awards, (ii) the exercise or
other price in respect of such Awards, and (iii) the appropriate Fair Market
Value and other price determinations for such Awards shall each be
proportionately adjusted by the Board to reflect such transaction; provided that
such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Awards by means of
substitution of new Awards, as appropriate, for previously issued Awards or to
assume previously issued Awards as part of such adjustment.
 
(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Board may make such
adjustments to outstanding Awards or other provisions for the disposition of
outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the
 
 
5

--------------------------------------------------------------------------------

 
 
substitution of a new Award or other arrangement (which, if applicable, may be
exercisable for such property or stock as the Board determines) for an
outstanding Award or the assumption of an outstanding Award, regardless of
whether in a transaction to which Section 424(a) of the Code applies, (ii) to
provide, prior to the transaction, for the acceleration of the vesting and
exercisability of, or lapse of restrictions with respect to, the outstanding
Award and, if the transaction is a cash merger, to provide for the termination
of any portion of the Award that remains unexercised at the time of such
transaction or (iii) to provide for the acceleration of the vesting and
exercisability of an outstanding Award and the cancellation thereof in exchange
for such payment as shall be determined by the Board in its sole discretion.
 
13. Restrictions.  No cash shall be issued with respect to any Award unless the
Company shall be satisfied based on the advice of its counsel that such issuance
will be in compliance with applicable federal and state securities laws. It is
the intent of the Company that grants of Awards under this Plan comply with Rule
16b-3 with respect to persons subject to Section 16 of the Exchange Act unless
otherwise provided herein or in an Award Agreement and that any ambiguities or
inconsistencies in the construction of such an Award or this Plan be interpreted
to give effect to such intention.
 
14. Unfunded Plan.  Insofar as it provides for Awards of cash or rights thereto,
this Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Participants who are entitled to cash or rights thereto under
this Plan, any such accounts shall be used merely as a bookkeeping convenience.
The Company shall not be required to segregate any assets that may at any time
be represented by cash or rights thereto, nor shall this Plan be construed as
providing for such segregation, nor shall the Company, the Board or the
Committee be deemed to be a trustee of any cash or rights thereto to be granted
under this Plan. Any liability or obligation of the Company to any Participant
with respect to an Award of cash or rights thereto under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award Agreement, and no such liability or obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. Neither the Company nor the Board nor the Committee shall be
required to give any security or bond for the performance of any obligation that
may be created by this Plan.
 
15. Section 409A of the Code.  All Awards under this Plan are intended either to
be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention.  Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.
 
16. Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
 
 
6

--------------------------------------------------------------------------------

 
 
17. No Right to Employment.  Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or a Subsidiary to
terminate any Participant’s employment or other service relationship at any
time, nor confer upon any Participant any right to continue in the capacity in
which he or she is employed or otherwise serves the Company or any Subsidiary.
 
18. Successors.  All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise.
 
19. Effectiveness.  This Plan is effective June 3, 2009.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.
 


CARRIZO OIL & GAS, INC.


By:                                                        
 
Title:  ___________________________
 


 
8

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
“CHANGE IN CONTROL”
 
The following definitions apply regarding Change in Control provisions of the
foregoing Plan:
 
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.
 
“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
 
“Beneficial Owner” shall mean, with reference to any securities, any Person if:
 
(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Agreement) such securities or otherwise has the right to vote or
dispose of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act and (ii)
is not then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report);
 
(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
 
(c) such Person or any such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
 
 
9

--------------------------------------------------------------------------------

 
 
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;
 
provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of Section
14(a) of the Exchange Act) in respect of such security.
 
The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner”.
 
“Change of Control” shall mean any of the following:
 
(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 40% or more of the shares of Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 40% or more of the shares of Common Stock or 40% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied; or
 
(b) individuals who, as of June 3, 2009, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to June 3,
2009 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or  threatened election contest; or
 
(c) the Company engages in and completes a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 85% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common
Stock immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Common Stock, (ii)
no Person (excluding any Exempt Person
 
 
10

--------------------------------------------------------------------------------

 
 
or any Person beneficially owning, immediately prior to such reorganization,
merger or consolidation, directly or indirectly, 40% or more of the Common Stock
then outstanding or 40% or more of the combined voting power of the Voting Stock
of the Company then outstanding) beneficially owns, directly or indirectly, 40%
or more of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding Voting Stock of such corporation and (iii)
at least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action by the Board providing for such reorganization, merger or consolidation;
or
 
(d) the Company engages in and completes (i) a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii) (A), (B) and (C) of this subsection (d) are
satisfied, or (ii) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 85% of the then
outstanding shares of common stock or such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the outstanding Common
Stock, (B) no Person (excluding any Exempt Person and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 40% or more of the Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding Voting Stock of such corporation and (C) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.
 
Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred pursuant to subsections (a), (c) or (d) of this definition as a result
of (i) any Person that is currently party to the Shareholders Agreement dated as
of December 15, 1999 among the Company, C.B. Capital Investors, L.P. (now J.P.
Morgan Partners (23A SBIC), LLC), S.P. Johnson IV, Frank A. Wojtek, Steven A.
Webster and Mellon Ventures, L.P., as amended from time to time, or the
Shareholders Agreement dated as of February 20, 2002 among the Company, Mellon
Ventures, L.P., S.P. Johnson IV, Frank A. Wojtek and Steven A. Webster, as
amended from time to time (collectively, the “Shareholders Agreements”),
becoming the Beneficial Owner at any time of 40% or more of the shares of Common
Stock or 40% or more of the combined voting power of the Voting Stock of the
Company, or (ii) any other Person becoming the Beneficial Owner at any time of
40% or more of the shares of Common Stock or 40% or more of the combined voting
power of the Voting Stock of the Company to the extent caused by the attribution
to that other Person of the beneficial ownership of the Common Stock or Voting
Stock of a Person who is listed in clause (i) above and is a member of a group
with such other
 
 
11

--------------------------------------------------------------------------------

 
 
Person solely because of a voting agreement, tag-along rights or other rights
substantially similar to the rights set forth in the Shareholders Agreements.
 
“Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.
 
“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock) except upon the occurrence of a contingency,
whether such rights exist as of June 3, 2009 or are thereafter issued by the
Company as a dividend on shares of Common Stock or other Voting Securities or
otherwise.
 
“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock constituting 1% or more of the then outstanding shares
of Common Stock or Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
 
“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.
 
“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).
 
 
12

--------------------------------------------------------------------------------

 